      Case 1:17-cv-04327-LLS-RWL Document 223 Filed 06/21/21 Page 1 of 2




                                 SIM & DEPAOLA, LLP
                                       Attorneys-at-Law
                                42-40 Bell Boulevard - Suite 201
                                   Bayside, New York 11361
                                      Tel: (718) 281-0400
                                     Fax: (718) 631-2700


                                                                  June 18, 2021
VIA ECF
Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                                 Re: Michael Dardashtian, et al. v. David Gitman, et al.
                                     Docket No. 17-cv-4327 (LLS) (RWL)

Dear Hon. Robert W. Lehrburger:
       By way of background, we are the attorneys for the Defendants, David Gitman, Accel
Commerce, LLC, Dalva Ventures, LLC, Channel Reply, Inc. (collectively hereinafter referred to
as “Defendants”), in the instant matter. It is understood that Dentons US LLP (“Dentons”) were
former counsel of record for the Defendants before they were permitted to withdraw. Further, Dentons
has asserted a charging or retaining lien on this case and the Court ordered Sim & DePaola LLP to hold
monies we received in escrow until further order from the Court.
         We are pleased to advise this Court that Dentons’ legal fees have been resolved by way of
agreement, providing for the disbursement of funds to Dentons from my firm’s escrow account.
Therefore, on consent from all parties, we are making a formal application for this order to be vacated or
a new order issued by the Court permitting the funds to be withdrawn from our escrow account and
distributed in accordance with the agreement between Dentons and Defendants .




                                                         Respectfully submitted,
                                                         /s/ Sang J. Sim
                                                         Sang J. Sim, Esq.
                                                         Attorney for Defendants
                                                         psim@simdepaola.com
     Case 1:17-cv-04327-LLS-RWL Document 223 Filed 06/21/21 Page 2 of 2




Agreed and Accepted:
Dentons US LLP




_________________
By:   Edward Reich
      Partner and General Counsel
